Opinion issued December 2, 2004















In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00071-CR
____________

WILLIAM DOUGLAS REECE, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from County Court at Law No. 1
Galveston County, Texas
Trial Court Cause No. 218914



 
MEMORANDUM  OPINION
               Appellant, William Douglas Reece, pleaded no contest to misdemeanor
driving while intoxicated with a plea bargain agreement after the trial court denied
his motion to suppress.  The trial court followed the plea bargain agreement,
sentencing appellant to confinement for 180 days and a fine of $1000, suspended, and
placement on community supervision for 24 months.  The trial court’s certification
of appellant’s right to appeal states that this is a plea-bargained case, but appellant
has the right to appeal matters that were raised and ruled on before trial.  We affirm.
               Appellant’s court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that this appeal is without merit.  Counsel’s brief meets the
requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967),
by presenting a professional evaluation of the record that demonstrates the lack of
arguable grounds of error.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.
1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.] 1992,
pet. ref’d).
               Counsel represents that he served a copy of the brief on appellant.  Counsel
also advised appellant by letter of his right to examine the appellate record and file
a pro se brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). 
More than 30 days have passed, and appellant has not filed a pro se brief.  We have
carefully reviewed the record and counsel’s brief.  We find no reversible error in the
record, and agree that the appeal is without merit.
               We therefore affirm the judgment of the trial court.
               We grant counsel’s motion to withdraw.
 See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.). 
PER CURIAM
Panel consists of Justices Taft, Jennings, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).